Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
 
Status of Claims
The present Office Action is responsive to communications received 7/21/2021. Claims 1-20 are pending. Claims 1, 10 and 19 are amended.

Response to Arguments
Applicant’s remarks received on 7/21/2021 are addressed as follows: 
Applicant’s amendments to claim 1, 10 and 19 are considered.
Regarding 103 rejections:
Applicant’s Arguments
Regarding 103 rejections, applicant respectfully asserts that the cited art does not teach or suggest a first garbled input received from a first client of the respective pair of clients, the first garbled input characterizing a dataset from the first client; and a second garbled input received from a second 
Examiner’s Response:
Applicant’s arguments have been respectfully considered and examiner agrees and previous rejection is withdrawn. However, upon further search and consideration, a new rejection with newly found prior art is presented below. As presented below, the limitations argued by the applicant are taught by U.S. Pat. Appl. Publ'n No. 20160004874 to Ioannidis et al. hereinafter (“Ioannidis”).

Applicant’s Arguments:
Applicant respectfully argues that each of the remaining cited references fail to disclose the claimed garbled inputs received by the server from distinct clients and thus fails to cure the deficiency of Premnath. Carter discloses a cloud-based garbling system where a generator party interacts with an evaluator party both directly and over a cloud-based outsourcing agent. See Carter at Figure 1. Carter discloses that garbled inputs are received from one party and evaluated by another party. Carter fails to disclose a system where distinct clients provide garbled inputs to a server and the server evaluates the garbled circuit using the garbled inputs. 
Examiner’s Response:


Applicant’s Arguments:
Applicant respectfully argues that the cited art does not teach or suggest transmitting, by the server, data characterizing the median value to each of the clients such that anonymity is maintained among the clients. As in a star network, the clients can only communicate with the service provider, but never amongst each other directly. It is also beneficial to keep anonymity among the participants, which can only be guaranteed, if they do not need to address messages to each other directly. The explicit requirement for anonymity is that a subscriber does not know ( or refer to) any static identifier of other subscribers (e.g. IP addresses, public keys, etc.). Any static identifier can disclose the composition of the peer group to the subscribers, and it may break the privacy of the complete system. Instant Specification at ¶ [0016]. (Emphasis added). 
Accordingly, the server transmits data characterizing the median such that directly addressed messages between the clients are not required. Such a functionality of transmitting the characterizing data using the server to maintain anonymity between the clients is not disclosed or suggested by the cited references. Specifically, Premnath discloses a single client such that anonymity could not be maintained among clients. Further, Carter discloses direct communication between the generator and evaluator devices such that anonymity would not be maintained. Similarly, Voulgaris provides no disclosure or suggestion that anonymity is maintained between clients and merely describes statistically analyzing data sets.

Examiner’s Response:
Applicant’s arguments have been respectfully considered and examiner agrees and previous rejection is withdrawn. However, upon further search and consideration, a new rejection with newly found prior art is presented below. As presented below, the limitations argued by the applicant are taught by U.S. Pat. Appl. Publ'n No. 20160004874 to Ioannidis et al. hereinafter (“Ioannidis”), in view of U.S. Patent Application No. 20180060485 to Huang et al. hereinafter (“Huang”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 20160004874 to Ioannidis et al. hereinafter (“Ioannidis”), in view of U.S. Patent Application No. 20180060485 to Huang et al. hereinafter (“Huang”)
Regarding claim 1, Ioannidis teaches:
A computer-implemented method comprising: 
(Ioannidis, ¶ [0009-0010, 0024-0025 and 0035-0036], each user among a set of users is a source of one record wherein RecSys receives a set of records from users wherein each record is kept secret. User is represented by i which is a number from 1 to n. Here, i=1 is the first client and i=2 is the second client among plurality of clients n where first and second client makes a pair of clients sending inputs to the server. ¶ [0007], CSP transfers the garbled circuit to RecSys where the garbled circuit is designed to perform the function/operation of comparing gradient contributions. ¶ [0113-0114] CSP can be included in the computer environment of each user which means CSP is part of the client devices. Here RecSys is the server and CSP is interpreted as part of pair of users providing garbled circuit to RecSys),
wherein the server is remote and different from the plurality of clients (Ioannidis, ¶ [0113], computing environment of RecSys is remote and different from the plurality of computing environments of clients);
receiving, by the server from each pair of the plurality of clients, garbled inputs characterizing respective datasets, the garbled inputs comprising:
a first garbled input received from a first client of the respective pair of clients, the first garbled input characterizing a dataset from the first client (Ioannidis, ¶ [0024-0025], User is represented by i which is a number from 1 to n. Here, i=1 is the first client. User i provides inputs (j, r.sub.i,j) where where j is the item id and r.sub.i,j is the rating user i gave to j, see ¶ [0045, 0056]. j ε [m] where j is a value from 1 to m see ¶ [0073-0075]. Therefore, the first garbled input is a dataset corresponding to the first client);
(Ioannidis, (Ioannidis, ¶ [0024-0025], User is represented by i which is a number from 1 to n. Here, i=2 is the second client. User i provides inputs (j, r.sub.i,j) where where j is the item id and r.sub.i,j is the rating user i gave to j, see ¶ [0045, 0056]. j ε [m] where j is a value from 1 to m see ¶ [0073-0075]. Therefore, the second garbled input is a dataset corresponding to the second client. Each source of the record is a distinct user since users supply substantial personal information about their preferences as user inputs, see ¶ [0003 and 0113]);
evaluating, by the server, the garbled circuits using the garbled inputs to result in a plurality of comparison bits (Ioannidis, ¶ [0069], garbled circuit computes from input the indicators δ.sub.i,j which is 1 if i rated j and 0 otherwise. The indicators 1 and 0 are interpreted as comparison bits);
sorting, by the server, the datasets in an ascending or descending order by using the comparison bits (Ioannidis, ¶ [0078-0084], in step C1 the indicator flag is used to indicate if the tuple is a profile or input tuple. In step C2, tuples are sorted in ascending order with respect to the user ids) to compute a rank of each dataset (Ioannidis, ¶ [0097], after the sorting is complete from last iteration, all  items profile tuples are in the first m positions in the array which means that the datasets are ranked in position 1 to m)
determining, by the server using the sorted datasets, (Ioannidis, ¶ [0033], determine matrix factorization system by using multi-party sorting mechanism which the RecSys uses to perform matrix factorization on user ratings) …
transmitting, by the server, data … to each of the clients such that anonymity is maintained among the clients (Ioannidis, ¶ [0038, 0050], output of the circuit is V which item profiles. Recommender RecSys sends V to a user. Anonymity among the clients is maintained because each user is a source of one record and each record is kept secret from parties other than its corresponding user, ¶ [0009], to ensure privacy of the individuals involved without learning the contents of each record or any information extracted from the records other than the item profiles, ¶ [0022])
Ioannidis does not teach the limitation of determining a median value using by the server. Huang remedies and teaches determining a median value by the server (Huang, ¶ [0041, 0079-0080], median Z is computed by a server processor where the inputs are input set A and input set B which are private inputs, see ¶ [0076]. The private inputs are from two different parties each having private human genome as input, ¶ [0057-0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ioannidis with the teachings of Huang to compute k-median of l-mean of random sampling of the data with the motivation to reduce the number of local hashes and saving costs in secure computation stages since the number of times the accumulators are incremented is reduced by 1 saving substantial cost in secure computation stages (Huang, ¶ [0081])

Regarding claim 10, it is rejected as claim 1. Additionally, Ioannidis discloses one data processor; and memory storing instructions (Ioannidis, ¶ [0113]) 

Regarding claim 19, it is rejected as claim 1. Additionally, Ioannidis discloses a non-transitory computer program product storing instructions executed by a processor (Ioannidis, ¶ [0112-0113])) 

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No.  20160004874 to Ioannidis et al. hereinafter (“Ioannidis”), further in view of U.S. Patent Application No. 20180060485 to Huang et al. hereinafter (“Huang”), further in view of U.S. Pat. Appl. Publ’n No. 2015/0341326 A1 to Premnath et al. hereinafter (“Premnath”)
Regarding claim 2, Ioannidis in view of Huang teaches:
The method of claim 1.
Combination of Ioannidis and Huang does not teach the limitation of sharing a common seed prior to transmitting the respective garbled circuit. Premnath remedies and teaches sharing a common seed prior to transmitting the respective garbled circuit (Premnath, Fig. 1, ¶ [0048], seed values sent to respective pair). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ioannidis and Huang with the teachings of Premnath to provide seed values by the client for sharing with the motivation to generate a Boolean Circuit for which a garbled circuit exists to enable oblivious evaluation for any function as a boolean circuit using a third party such as a cloud server (Premnath, ¶ [0007])

Regarding claim 11, it is rejected as claim 2. 

Claims 3-5, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No.  20160004874 to Ioannidis et al. hereinafter (“Ioannidis”), further in view of U.S. Patent Application No. 20180060485 to Huang et al. hereinafter (“Huang”), further in view of U.S. Pat. Appl.  
Regarding claim 3, Ioannidis in view of Huang, further in view of Premnath teaches: 
The method of claim 2, wherein the common seed is shared amongst the clients … (Premnath, ¶ [0017], secure communication channel between the client and each of the servers). See the motivation of claim 2.
The combination of Ioannidis, Huang and Premnath does not teach the limitation of sharing using a key exchange protocol. Wu remedies and teaches that the seed is shared using key exchange protocol (Wu, Fig. 3, ¶ [0054], step 317 shows unique ID associated with a device or user can be shared across devices. The unique ID can be an email address. Here, unique ID is interpreted as seed value shared across devices. It uses key exchange protocol such as Diffie-Hellman or equivalent for this exchange process, see step 319 and 321). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ioannidis, Huang and Premnath with the teachings of Wu with the motivation to use key exchange protocol to convey private information in a manner decipherable by only the intended recipient (Wu, ¶ [0029]). 
Regarding claim 4, Ioannidis in view of Huang, further in view of Premnath, and further in view of Wu teaches: 
The method of claim 3, wherein the common seed is a shared symmetric key used to seed a pseudorandom number generator that is used to generate the respective garbled circuits and garbled inputs (Premnath, ¶ [0019], seed value is a symmetric key to generate a number of pseudorandom bits used to generate garbled circuit). 
claim 5, Ioannidis in view of Huang, further in view of Premnath, and further in view of Wu teaches: 
The method of claim 4, wherein the key exchange protocol is a Diffie-Hellmann key exchange protocol (Wu, Fig. 3 321, ¶ [0054], key exchanged protocol used is Diffie-Hellman protocol). 
Regarding claim 12, it is rejected as claim 3. 
Regarding claim 13, it is rejected as claim 4. 
Regarding claim 14, it is rejected as claim 5. 
Regarding claim 20, it is rejected as claim 2 for the limitation of sharing, among each pair of plurality of clients, a common seed prior to transmitting their respective garbled circuits and rejected as claim 4 for the limitation wherein the common seed is a shared symmetric key used to seed a pseudorandom number generator that is used to generate the respective garbled inputs. 

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No.  20160004874 to Ioannidis et al. hereinafter (“Ioannidis”), further in view of U.S. Patent Application No. 20180060485 to Huang et al. hereinafter (“Huang”), and further in view of European Pat. Appl. Publ’n No. EP 3340067 A1 to Lee hereinafter (“Lee”) 
Regarding claim 6, Ioannidis in view of Huang teaches: 
The method of claim 1, … the median value … in the sorted datasets. 
(Lee, Fig. 8, col. 17, ¶ [0052], If n is an odd number then there is a single, middle data value (i.e. the median value)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ioannidis and Huang with the teachings of Lee with the motivation to calculate the median value of odd sized dataset in this way, as customarily known in the art. 
Regarding claim 7, Ioannidis in view of Huang teaches: 
The method of claim 1, … the median value … in the sorted datasets. 
The combination of Ioannidis and Huang does not teach the limitation that the median value is a mean of two middle values if the size of the sorted datasets is even. Lee remedies and teaches that the sorted dataset with even size has a median value as a mean of two middle values (Lee, Fig. 8, col. 17, ¶ [0052], if n is an even number then there are two data values which could be considered to be in the middle of the sorted data values. Different implementations may determine the median value from these two middle data values in different ways, e.g. the median value could be determined to be the average (i.e. the mean) of the two middle data values). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ioannidis and Huang with the teachings of Lee with the motivation to calculate the median value of odd sized dataset in this way, as customarily known in the art. 
Regarding claim 15, it is rejected as claim 6. 
Regarding claim 16, it is rejected as claim 7. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No.  20160004874 to Ioannidis et al. hereinafter (“Ioannidis”), further in view of U.S. Patent Application No. 20180060485 to Huang et al. hereinafter (“Huang”), and further in view of U.S. Patent Application No. 8010782 to Kerschbaum hereinafter (“Kerschbaum”)
Regarding claim 8, Ioannidis in view of Huang teaches: 
The method of claim 1 further comprising: receiving, by the server … from each client; and transmitting, by the server, … to each client. 
The combination of Ioannidis and Huang does not teach the limitation of receiving, by the server, a respective public key from each client and transmitting, by the server, public keys to each client. Singleton remedies and teaches the limitation of server receiving public key from each client and transmitting of public keys to each client (Kerschbaum, col. 19 lines 31-33, clients obtain the certificate of the server S that includes its public key. Client C.sub.i forwards the certificate to the server. This certificate includes client’s public key, see col. 19 lines 49-51 and lines 65-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ioannidis and Huang with the teachings of Kerschbaum with the motivation to mediate client server communication using secure multiparty computation protocol with the motivation to efficiently provide anonymity among the clients but the server may be known to every client to achieve privacy of clients, server and application where the clients may not reveal their participation in the protocol (except to the server). The server does not have to reveal its customers to any client. The participants in the application (clients) remain anonymous (Kerschbaum, col. 17 lines 25-35).
claim 17, it is rejected as claim 8. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No.  20160004874 to Ioannidis et al. hereinafter (“Ioannidis”), further in view of U.S. Patent Application No. 20180060485 to Huang et al. hereinafter (“Huang”), further in view of U.S. Patent Application No. 8010782 to Kerschbaum hereinafter (“Kerschbaum”), and further in view of U.S. Pat. Appl. Publ'n No. 20170243204 to Murphy et al. hereinafter (“Murphy”)
Regarding claim 9, Ioannidis in view of Huang and further in view of Kerschbaum teaches: 
The method of claim 8 further comprising: selecting, by the server (Kerschbaum, col. 17 lines 45-50, identifier I chosen by the server for collaborative anonymous identification protocol), 
The combination of Ioannidis, Huang and Kerschbaum does not teach the limitation of encrypted data using the respective public keys of each of the clients; and wherein the data transmitted to each of the clients is encrypted for each such respective client (Murphy, ¶ [0068], sending device encrypts the data using symmetric key and then encrypt the symmetric key with public key of each recipient). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the combination of Ioannidis, Huang and Kerschbaum with the teachings of Murphy with the motivation to provide security and privacy measures that do not reveal to other parties that the buyer is communicating with another party using symmetric encryption key and encrypting the symmetric key using asymmetric encryption (Murphy, ¶ [0069-0070])
Regarding claim 18, it is rejected as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application No. 9077539 to Kamara et al. discloses practical and scalable architecture for secure multi-party computation wherein a third party server can be employed which does not have any input to the computation and does not receive any output from the computation, het has a vast amount of computational resources.
U.S. Pat. Appl. Publ'n No. 20120070000 to Baechler et al. discloses method and apparatus for securing two-party computations against malicious adversaries. A method is provided for secure function evaluation. The disclosed method is performed by a garbled circuit evaluator for the transfer of private information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV C SHAH whose telephone number is (408)918-7592.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/N.C.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493